 
 
IV 
112th CONGRESS
2d Session
H. RES. 664 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2012 
Ms. Fudge (for herself, Ms. Moore, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Agriculture
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding funding for feeding assistance programs, especially those affecting children. 
 
 
Whereas the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is the first line of defense in the United States against hunger and food insecurity, providing nutrition assistance for over 46,000,000 people, including 23,000,000 children in the United States; 
Whereas 71 percent of benefits under the supplemental nutrition assistance program, over $45,000,000,000 in 2010, are provided to families with children, making the program the most important form of nutrition assistance for children in the United States; 
Whereas hunger and food insecurity in the United States are rising, with a recent study by the Department of Agriculture finding that— 
(1)48,800,000 people in the United States live in households that were food insecure in 2010; 
(2)the number of food insecure individuals increased by nearly 12,600,000 between 2007 and 2010; and 
(3)since 2000, the number of individuals classified by Department of Agriculture as food insecure doubled; 
Whereas the supplemental nutrition assistance program has provided emergency food assistance in 2011 and already in 2012 to more than 2,000,000 individuals in more than ½ of all States in response to severe storms, straight-line winds, tornadoes, and hurricanes; 
Whereas the supplemental nutrition assistance program operates efficiently and effectively, with the error rate for the program at an all-time low; 
Whereas reductions in funding for the supplemental nutrition assistance program would constitute cuts in or loss of benefits to currently eligible individuals and families and would not come out of fraud, waste, or abuse; and 
Whereas the supplemental nutrition assistance program offers a 1.79 multiplier effect, meaning that for every dollar spent there is a $1.79 return on investment: Now, therefore, be it 
 
That it is the sense of the House of Representatives that there should be no reduction in funding for feeding assistance programs, especially those affecting children.  
 
